Citation Nr: 9921170	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  95-35 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for impotency.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from April to October 1972.  He 
also had subsequent periods of active duty for training which are 
not alleged to have involved any pertinent treatment and thus 
verification of these periods is unnecessary.  

This appeal arises from a May 1995 rating decision of the 
Buffalo, New York Regional Office (RO).  This case was remanded 
by the Board to the RO in August 1997 for additional development 
regarding the claims of entitlement to service connection for a 
right inguinal hernia, a disorder manifested by swollen testicles 
and impotency.  By rating decision in September 1998, service 
connection was granted for a right inguinal hernia and right 
orchialgia.  The issue of service connection for impotency is 
once again before the Board.  


REMAND

The veteran contends that he suffers from impotency that is the 
result of an injury in service.  

In the Board's August 1997 remand, it was requested that the 
veteran be afforded a VA urology examination to determine whether 
he is impotent and, if so, the etiology of the impotency.  A VA 
genitourinary examination was conducted in May 1998; however, the 
examination report failed to address the issue of impotency.  A 
June 1998 examination addendum, by a nurse practitioner, listed 
impotence "most likely than not secondary to" right inguinal 
hernia.  A second addendum by a nurse practitioner in August 1998 
indicated that the June 1998 addendum was in error in commenting 
on impotence, but did not indicate in what way the addendum was 
erroneous.  Hence, it remains unclear whether a diagnosis of 
impotency has been made.  The requested evidentiary development 
in regard to the claim for service connection for impotency has 
not been accomplished.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that 
a remand was necessary due to the RO's failure to follow the 
directives contained in the Board's remand decision.  It was 
further held that where the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance.  

In light of the foregoing, the case is REMANDED for the 
following:

1.  The RO should obtain from the veteran 
the names and addresses of all medical care 
providers who have treated him for 
impotency since service, then obtain all 
records of such treatment that are not 
already in the claims file.  

2.  Following completion of the above 
development, the veteran should be afforded 
a VA examination by a urologist.  The 
claims folder must be made available to the 
examiner prior to the examination.  Any 
tests or studies deemed necessary by the 
examiner should be conducted.  Based on a 
review of the claims folder and the current 
examination, the urologist should indicate 
whether a diagnosis of impotency is 
warranted and, if so, provide a medical 
opinion as to whether it is at least as 
likely as not that impotency is related to 
the veteran's military service and injury 
therein, or is secondary to or has been 
aggravated by (See Allen v. Brown, 7 Vet. 
App. 439 (1995) the service connected right 
inguinal hernia.  In answering this 
question, the standard of proof which is 
underlined must be utilized.  All factors 
upon which the medical opinion is based 
must be set forth for the record. 

3.  Upon receipt of the examination report, 
the RO should review the examination report 
to ensure that it is adequate for 
adjudicative purposes.  If an examination 
is inadequate for any reason, the RO 
should return the examination report to 
the examining physician and request 
that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given a reasonable opportunity to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no further 
action until he is notified, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of law. 

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).










